Citation Nr: 1516941	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  04-16 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine, and, if so, whether service connection for a cervical spine disorder, to include as secondary to service-connected lumbar and/or thoracic spine disability, is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for skin disorder due to circumcision and, if so, whether service connection for a skin disorder of the groin, alternatively claimed as a crotch condition due to an iodine allergy, is warranted.

3.  Entitlement to service connection for a bilateral hand disorder.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected lumbar spine disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a respiratory disorder, to include asbestosis, obstructive airway disease, bronchitis, and asthma, to include as due to asbestos exposure.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

8.  Entitlement to service connection for a sleep disorder. 

9.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease. 

10.  Entitlement to an initial compensable rating for hypertension.

11.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease with angina, status post coronary artery bypass graft.

12.  Entitlement to an initial compensable rating for hemorrhoids.

13.  Entitlement to a compensable rating for corns of the bilateral feet.

14.  Entitlement to service connection for diabetes.

15.  Entitlement to service connection for cataracts, optic neuropathy of the right eye, and meibomitis.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2004, June 2004, May 2010, December 2012, and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2005, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  In June 2010, the Veteran requested a Board hearing.  The requested hearing was scheduled in November 2014, however, prior to the hearing, the Veteran withdrew his request in October 2014.

Regarding the respiratory and psychiatric disorders, the Board observes that the  Veteran submitted separate claims for service connection for asbestosis, obstructive airway disease, bronchitis, and asthma, and PTSD, major depression, and sleep problems, respectively.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).  

As such, the Board has recharacterized his claims of service connection for respiratory and psychiatric disorders pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a respiratory disorder, to include asbestosis, obstructive airway disease, bronchitis, and asthma, to include as due to asbestos exposure; and entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and sleep problems.

As relevant to the issues that have been appealed from the January 2004 and June 2004 rating decisions, the Board observes that, since the issuance of the May 2010 statement of the case and supplemental statement of the case, additional evidence has been associated with the record without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  However, as to the issue denied herein, such records are irrelevant to the Veteran's claim for a bilateral hand disorder.  Therefore, there is no prejudice to the Veteran in the Board adjudicating such issue at this time.  Furthermore, as relevant to the remainder of the issues, as they are being remanded, the AOJ will have an opportunity to consider such evidence in the first instance. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The new and material claims as well as the claim for service connection for a bilateral hand disorder are addressed in the decision below.  The reopened service connection claims, and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final rating decision issued in April 1990 denied service connection for marginal bone spurring and spina bifida of the cervical spine.

2.  Evidence added to the record since the final April 1990 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine.

3.  A final rating decision issued in February 1994 denied service connection for a skin disorder due to circumcision.

4.  Evidence added to the record since the final February 1994 denial is cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for skin disorder due to circumcision.

5.  At no time prior to, or during, the pendency of the claim does the Veteran have a current diagnosis of a bilateral hand disorder.   


CONCLUSIONS OF LAW

1.  The April 1990 rating decision that denied the Veteran's claim of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The February 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a skin disorder due to circumcision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)].  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder due to circumcision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for a bilateral hand disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine, and a skin disorder due to circumcision is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues are deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's claim for service connection for a bilateral hand disorder, the Board finds that VA also has satisfied its duty to notify under the VCAA.  Specifically, a March 2004 letter, sent prior to the initial unfavorable decision issued in June 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.     

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, in relation to the claims decided herein.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, all available treatment records, to include the Veteran's service treatment and personnel records as well as post-service VA treatment records, private treatment records, and records associated with Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his claim for service connection for a bilateral hand disorder.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination and/or opinion is not necessary with respect to the bilateral hand claim as he does not have nor has he had, at any point during the appeal period, a diagnosed bilateral hand disability.   Therefore, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Additionally, as noted, in July 2005, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2005 hearing, the DRO enumerated the issues on appeal.  Also, information was solicited regarding the nature and etiology of his claimed disorders.  In this regard, the Veteran's contentions regarding service connection were discussed, to include the alleged in-service incidents causing such disorders, the current nature of the claimed disorders, and the Veteran's belief in a relationship between such disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As relevant to the issues decided herein, the hearing discussion did not reveal any outstanding additional evidence necessary to decide the claims.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Applications to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 



Marginal Bone Spurring and Spina Bifida of the Cervical Spine

Service connection for marginal bone spurring and spina bifida of the cervical spine was originally denied in an April 1990 rating decision.  At such time, the RO considered the Veteran's service treatment records and a February 1990 VA examination.  The RO noted that the Veteran's service treatment records showed complaints of back pain that included some pain radiating into the cervical spine; however, such were negative for any diagnosis of treatment for current neck pain during service with X-rays of the cervical spine in October 1975 and October 1985 negative.  The Medical Board examination at the time of discharge showed low back pain with left side radiculopathy with no findings or diagnosis referable to the cervical spine.  The RO further noted that the recent VA examination showed that the Veteran complained of aching pain in the inferior posterior neck area for three to four years.  Examination showed full range of motion of the cervical spine.  X-rays showed spina bifida at C4-5, with some marginal bone spurring at C3-4 through C-5.  The RO ultimately concluded, based on the foregoing evidence, that the Veteran's service treatment records were negative for any treatment or diagnosis of the cervical disability during service with the first abnormal X-ray findings shown on examination in 1990.  Therefore, service connection was denied.

In April 1990, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for cervical spine disorder was received until February 2003, when VA received his application to reopen such claim.  Therefore, the April 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for marginal bone spurring and spina bifida of the cervical spine was received prior to the expiration of the appeal period stemming from the April 1990 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board notes that the Veteran's service personnel records were received after the issuance of the April 1990 rating decision; however, as such are irrelevant to a cervical spine disorder, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence is necessary to reopen the claim. 

Since the April 1990 rating decision, additional evidence has been associated with the claims file, including July 2005 DRO hearing testimony from the Veteran, post-service VA treatment records, an additional theory advanced by the Veteran in February 2011 that suggests his cervical spine disorder is secondary to his service-connected lumbar and/or thoracic spine disability, and an April 2011 VA examination report that addresses the cervical spine disorder and its relation to the service-connected lumbar spine disability.

In this regard, the Board notes that the Veteran's claim was initially denied on the basis that the Veteran's service treatment records were negative for any treatment or diagnosis of the cervical disability during service with the first abnormal X-ray findings shown on examination in 1990.  The evidence received since the April 1990 rating decision includes the Veteran's lay statements and testimony relating his cervical spine disorder to his service-connected lumbar and/or thoracic spine disability.  In this regard, the Veteran is competent to report how his service-connected spine disabilities affect his neck and, for the purposes of reopening such claim, such are also presumed credible.  Furthermore, the AOJ found that, in light of such contentions, a VA examination was necessary to address such theory of entitlement.  See Shade, supra.  In this regard, a VA examination was conducted in April 2011, which addresses the potential relationship between the Veteran's cervical and lumbar spine disorders.   Accordingly, the Board finds that this evidence is new and material as it is not redundant of evidence already in the record in April 1990, and relates to the unestablished fact of whether the Veteran has a cervical spine disorder that may be related to service, or his service-connected lumbar and/or thoracic spine disability.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine is reopened.  38 U.S.C.A. § 5108.

Skin Disorder due to Circumcision

Service connection for a skin disorder due to circumcision was originally denied in a February 1994 rating decision.  At such time, the Veteran's service treatment records, post-service VA and private treatment records, and VA examinations were of record.  The RO noted that the Veteran's service treatment records reflected that he underwent a circumcision in November 1976, and, on two separate occasions, in 1981 and 1982, he complained of a groin rash.  Tinea cruris was diagnosed.  The RO further observed that post-service VA treatment records dated in 1992 and 1993 indicate that the Veteran complained of a groin rash with a diagnosis of intertrigo.  The RO determined that a chronic groin rash was not diagnosed in service and no relationship was shown between the two complaints of groin rash 12 and 13 years previously and any currently diagnosed skin disorder.  Therefore, service connection was denied.

In February 1994, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for skin disorder due to circumcision was received until February 2003, when VA received his application to reopen such claim.  Therefore, the February 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for skin disorder due to circumcision was received prior to the expiration of the appeal period stemming from the February 1994 rating decision. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board again notes that the Veteran's service personnel records were received after the issuance of the February 1994 rating decision; however, as such are irrelevant to a skin disorder due to circumcision, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence is necessary to reopen the claim.

The evidence received subsequent to the February 1994 rating decision includes, in relevant part, additional VA and private medical records, and the Veteran's statements and his testimony given at the July 2005 DRO hearing. 

As indicated previously, the Veteran's claim was previously denied as the RO determined that a chronic groin rash was not diagnosed in service and no relationship was shown between the two complaints of groin rash 12 and 13 years previously and any currently diagnosed skin disorder.  The evidence received since the February 1994 rating decision includes the Veteran's lay statements and testimony indicating that he has had a groin rash on and off since his military service.  Furthermore, he reported that such rash was due to an iodine allergy, which was not discovered until after his in-service circumcision and the use of iodine.  In this regard, the Veteran is competent to report a current rash that had been present intermittently since his in-service circumcision and, for the purposes of reopening such claim, such are also presumed credible.  Furthermore, the Board finds that, in light of such contentions, a VA examination is necessary to determine the nature and etiology of such skin disorder of the groin.  See Shade, supra.   Accordingly, the Board finds that this evidence is new and material as it is not redundant of evidence already in the record in February 1994, and relates to the unestablished fact of whether the Veteran has a skin disorder of the groin that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a skin disorder due to circumcision is reopened.  38 U.S.C.A. § 5108.

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his July 2005 DRO hearing and in documents of record, the Veteran claims that he has a bilateral hand disorder as the result of placing his hands in ice three to four hours a day, seven days a week, for six years as part of his duties as a club manager.  

Service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to the Veteran's hands.  Furthermore, while post-service treatment records reflect complaints referable to his hands, to include pain and tingling, such fail to show a diagnosed bilateral hand disorder and all X-rays have been negative.

The only evidence that the Veteran currently suffers from bilateral hand disorder, to include arthritis, are his statements and testimony.  Indeed he indicated that his in-service occupation as club manager included him helping out at the bar and he had to put his hands in ice 3 to 4 hours a day, seven days a week, for six years.  He believes that is what caused his arthritis.  See pages 6-7 of the DRO hearing transcript.  While the Veteran is certainly competent to describe the use of his hands and any pain that may arise from his duties, the record lacks any evidence of a diagnosed disability associated with the Veteran's bilateral hands.  Furthermore, the Veteran as a lay person, is not competent to offer a diagnosis of a bilateral hand disorder. In this regard, such a diagnosis requires the administration and interpretation of diagnostic testing, which may include a physical examination and specialized imaging, to include X-rays.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a bilateral hand disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).    

Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  As indicated above, current disability is required in order to establish service connection.  Brammer, supra.  Further, there is no evidence that the Veteran had bilateral hand disability, to include arthritis, at any time prior to, or during, the pendency of his claim.  See McClain, supra; Romanowsky, supra.  Therefore, in the absence of an identifiable disability of the bilateral hand disability, this claim is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for marginal bone spurring and spina bifida of the cervical spine is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a skin disorder due to circumcision is granted.   

Service connection for a bilateral hand disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that a May 2010 rating decision granted service connection for hypertension and coronary artery disease and assigned initial noncompensable and 10 percent ratings, respectively.  Thereafter, in May 2011, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings.  Additionally, in a December 2012 rating decision, the AOJ denied entitlement to a TDIU and, thereafter, in July 2013, the Veteran entered a notice of disagreement as to such denial.  Finally, in a May 2014 rating decision, the AOJ granted service connection for hemorrhoids and assigned an initial noncompensable rating, denied a compensable rating for bilateral corns of the feet, and denied service connection for diabetes and cataracts, optic neuropathy of the right eye, and meibomitis.  Thereafter, in July 2014, the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating for hemorrhoids, the denial of a compensable rating for corns of the bilateral feet, and the denial of the service connection claims.

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the remaining service connection claims on appeal, the Board finds that additional VCAA notice is necessary in order to provide the Veteran with notice regarding the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the Veteran has not been provided with VCAA notice as to the information and evidence necessary to substantiate his claim for service connection for a bilateral hip disorder on a secondary basis.

Relevant to the cervical spine and bilateral hip disorders, the Veteran has raised claims that such disabilities are secondary to his service-connected lumbar (and, in the case of the cervical spine, and/or his thoracic) spine disability.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

The Board is mindful that the Veteran has already been afforded a VA examination in April 2011 regarding the secondary aspect for the cervical spine disorder; however, the Board finds that the examination is inadequate for adjudication purposes because it did not address the aggravation aspect of the Veteran's secondary service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Indeed, the examiner found that the Veteran's cervical spine disability was not caused by or the result of the lumbar spine disability.  However, the examiner likewise did not address whether the Veteran's cervical spine disorder is directly related to service, despite numerous complaints of neck pain documented in his service treatment records and a December 2010 opinion from Dr. Cracco indicating that the Veteran's cervical spine disorder was related to an in-service motor vehicle accident, and/or whether his thoracic spine disability caused or aggravated his cervical spine disorder. 

In regards to the Veteran's bilateral hip disorder, an August 2003 VA examiner determined that the Veteran had physiologic changes in both hips, but there was no correlation between the hip complaints his motor vehicle accident while on active duty.  However, the Veteran indicated during the July 2005 DRO hearing, that his bilateral hip disability was due to, in part, his service-connected lumbar spine disability.  It does not appear that there has been any development for the Veteran's secondary service connection claim.  Here, as the Veteran is service-connected for lumbar spine disability, the VA examiner should offer an opinion as to whether such service-connected disability caused or aggravated his bilateral hip disability, as well as whether such bilateral hip disorder is related to the Veteran's in-service complaints of bilateral hip pain in October 1982, which resulted in a profile.

Relevant to the Veteran's headaches, the Veteran contends that his current headache disability had its incurrence in service.  The Veteran was seen several times in service for complaints of headaches, to include in August 1975, November 1975, October 1978, May 1979, and December 1982.  On August 2003 VA examination, the examiner noted the Veteran's complaints of headaches, and gave a diagnosis of headaches which have migraine, as well as neuritic characteristics; however, the examiner did not provide an etiology opinion.  Consequently, such examination is inadequate for adjudication purposes.  As noted above, when VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr, supra.  Therefore, the Veteran should be provided a new examination in order to determine the etiology of his current headache disability.

Relevant to the Veteran's respiratory disability, he contends that such results from in-service asbestos exposure.  During the July 2005 DRO hearing, he indicated that part of his duties was to paint a Hannah helicopter while he was stationed in Germany.  He indicated that the helicopter had heated pipes that were wrapped in asbestos.  See page 7 of the DRO hearing transcript.  He also previously reported in his January 2003 claim that he was exposed to asbestos at Fort McClellan during renovations at the NCO Club where he worked and lived in the barracks, and in May 1975 while working in the supply section of the warehouse in Germany.  The Veteran's service personnel records document that he was a supplies specialist.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Here, the available medical evidence reflects that the Veteran has obstructive airway disease.  The Veteran has not indicated a history of asbestos exposure in a civilian capacity.

To date, the Board has no reliable information as to whether the Veteran was exposed to asbestos in service as claimed.  It is unlikely that the exposures claimed by the Veteran would be documented in his service treatment records or service personnel records.  As the Veteran may manifest an asbestos-related pulmonary disorder, the Board finds that VA has a duty to investigate whether the Veteran may have been exposed to asbestos in service as claimed.  Thus, the Board will request that the appropriate service department determine whether the Veteran's claimed activities of painting Hannah helicopters that had pipes wrapped with asbestos, at Fort McClellan during renovations at the NCO Club where he worked and lived in the barracks, and in May 1975 while working in the supply section of the warehouse in Germany, may have exposed him to asbestos.

Furthermore, the Veteran's service treatment records include numerous respiratory complaints, to include difficulty breathing, with resulting diagnoses of bronchitis with sinusitis in October 1978, bronchitis and bronchospasm in July 1981, pharyngitis in December 1982, bronchospasm in October 1983, and upper respiratory infections (URIs) on numerous occasions.  Such also include a January 1982 record indicating that the Veteran had a history of pneumonia and asthma as a child.  The Board observes that a September 2003 VA examination revealed a diagnosis of obstructive airway disease; however, no etiological opinion was offered.  Additionally, a March 2014 VA examination diagnosed chronic obstructive pulmonary disease (COPD) as secondary to prolonged cigarette smoking.  The examiner further found that the Veteran's service treatment records contained three treatments for self-limited URIs, which were acute and self-limited that would not cause any permanent or persistent pulmonary conditions/illnesses.  However, the March 2014 VA examiner did not consider all respiratory diagnoses present during the appeal period, to include obstructive airway disease.  Furthermore, if the Veteran's exposure to asbestos is verified, such may impact the examiner's opinion.  Therefore, another VA examination is necessary to determine the nature and etiology of all respiratory disorders present during the pendency of the Veteran's claim.

Relevant to the Veteran's psychiatric and sleep disorders, at the outset, the Board observes that the Veteran has offered two theories of entitlement regarding a sleep disorder: first, he attributes his sleep problems to his psychiatric disability, which in turn he indicates is a result from his in-service motor vehicle accident, and second, alleges that he has sleep apnea that began in service.  

The Veteran's psychiatric disorder claim has been denied because the AOJ determined it was unable to verify the Veteran's motor vehicle accident.  In this regard, in March 2009, the AOJ requested any morning reports that may document the MVA and subsequent treatment.  In July 2009 National Personnel Records Center (NPRC) indicated that the allegation had been investigated and it was determined that morning reports from Army Units were discontinued in September 1974.  The AOJ also requested a search for clinical records, to include inpatient and/or emergency room (ER) treatment relevant to the MVA.  In November 2009 NPRC indicated that a search was conducted for ER treatment for the years 1976 and 1979, however no records were located.  Further NPRC noted that all available clinical records from the United States Army Hospital in Stuttgart, Germany, had been mailed.  

The Board observes, however, an undated Medical Board discharge report references an in-service motor vehicle accident that has resulted in low back disability, for which the Veteran is currently service-connected.  While there may be no documentation with regards to the motor vehicle accident as the Veteran describes, there is documentation that he was involved in some sort of motor vehicle accident; however, it does not appear to be as severe as the Veteran has reported.  Therefore, the Board acknowledges that the Veteran was involved in a motor vehicle accident while on active duty, albeit, perhaps more minor than as alleged by the Veteran.

The Veteran underwent a VA mental disorder examination in September 2003, and the examiner provided diagnoses of PTSD and depression; however, there was no clear etiology as to these disorders.  Furthermore, while Dr. Whitfield submitted a statement in January 2006 related the Veteran's PTSD was a result of a severe in-service accident that resulted in the Veteran's hospitalization with traction and a halo and the death of a fellow soldier who died during war games when a tank crushed him, such stressors have not been verified.  Therefore, the Veteran should be provided a new examination in order to determine the etiology of his current acquired psychiatric disorder, to include whether such is accompanied by any sleep-related symptomatology and/or disorder.  In offering such opinions, the examiner will be notified that the Veteran was in a motor vehicle accident during service, although, there is no evidence of hospitalization to include immobilization with traction and a halo, and he or she should also consider his in-service complaints regarding tension and anxiety in April 1980 and emotional problems in April 1982.

Regarding sleep apnea, the Board notes that the Veteran has a current diagnosis of such disorder and has alleged that such began in service.  In this regard, his service treatment records reflect complaints of difficulty sleeping in July 1981.  Therefore, a VA examination is necessary to determine the current nature and etiology of such sleep disorder.

Pertaining to the Veteran's claim for service connection for a skin disorder of the groin, the Board similarly finds that a VA examination is necessary to decide the claim.  In this regard, the Veteran's service treatment records reflect that he underwent a circumcision in November 1976 with subsequent complaints and/or treatment referable to a small abrasion on the dependent part of the scrotum in March 1979, acute prostatitis in April 1979, jock itch/tinea cruris in July 1981 where the Veteran also reported that the rash on the inner thigh comes and goes and had occurred three years previously, a notation of an iodine allergy in January 1982 and March 1982, and tinea cruris of the left groin in November 1985.  Additionally, he has competently reported that he experiences a rash in the groin that has been present intermittently since service and, most recently in March 2014, he was diagnosed with dermatofibroma of the right inner thigh.  

Relevant to the Veteran's left ankle increased rating claim, the Board observes that a March 2015 VA examination report that addresses the left ankle has been added to the electronic claims file.  There has been no waiver of this additional examination report.  Upon remand, the AOJ should consider this evidence.   

On remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his disabilities.  Thereafter, any identified records, to include updated records from the New Orleans VA Medical Center (VAMC) dated from April 2014 to the present, should be obtained for consideration in his appeal.

Finally, as relevant to the Veteran's left ankle increased rating claim, the Board observes that a March 2015 VA examination report that addresses the left ankle has been added to the electronic claims file.  There has been no waiver of this additional examination report.  Similarly, as relevant to all of the Veteran's service connection claims that have been appealed from the January 2004 and June 2004 rating decisions, the AOJ has not reviewed the evidence added to the record since the May 2010 statement of the case and supplemental statements of the case.  Therefore, such evidence should be considered in the AOJ's readjudication of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to an initial compensable rating for hypertension, an initial rating in excess of 10 percent for coronary artery disease with angina, status post coronary artery bypass graft, and hemorrhoids; entitlement to a compensable rating for corns of the bilateral feet; service connection for diabetes and cataracts, optic neuropathy of the right eye, and meibomitis; and entitlement to a TDIU.  Advise them of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, as well as the information and evidence necessary to substantiate his claim of entitlement to service connection for bilateral hip disability as secondary to his service-connected lumbar and/or thoracic spine disability.

3.  (a)  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his cervical spine, respiratory, headache, bilateral hip, psychiatric, sleep, groin, and left ankle disabilities.  After securing any necessary authorizations from him, obtain all identified treatment records, to include any additional records from the New Orleans VAMC dated from April 2014 forward.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

(b)  The Veteran should be further offered the opportunity to submit any evidence which tends to show that he was exposed to asbestos from pipes on a Hannah helicopter he worked on while on active duty.

4.  Obtain all available information regarding the Veteran's military duties and the likelihood of asbestos exposure from any appropriate agency.  In particular, determine whether the Hannah helicopter he worked on while on active duty contained asbestos-wrapped pipes.

5.  After completing the foregoing development, schedule the Veteran for VA examination with an appropriately qualified medical professional to clarify the diagnoses of his respiratory disorders and to obtain opinion as to whether any currently manifested respiratory disorder is causally related to an event in service.  All appropriate tests should be conducted.  Prior to the examination, the claims file and a copy of this REMAND must be made available to the examiner for review of the case.  The examination report should note that such a review took place. 

The AOJ should provide the examiner its findings as to the nature and extent of the Veteran's asbestos exposure in service, if any.

(A)  The examiner is requested to identify all currently manifested respiratory disorders, to include whether any such disorders are deemed an asbestos-related disease, that has been present since the Veteran's January 2003 claim. If found, the examiner is requested to explain the characteristics of an asbestos-related pulmonary disease.

(B)  For each diagnosis provided, the examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any currently manifested respiratory disorder is related to the Veteran's military service, to include his numerous in-service respiratory complaints and treatment as detailed above and/or as a result of exposure to asbestos, if verified?

The rationale for all opinions expressed should be provided.

6.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his cervical spine and bilateral hip disorders.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

(A)  The examiner should identify all diagnoses of the cervical spine and bilateral hips. 

(B)  For each currently diagnosed cervical spine and/or bilateral hip disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorders are etiologically related to the Veteran's active military service, to include as a result of the in-service motor vehicle accident and/or as due to the aforementioned in-service complaints of neck and hip pain. 

(C)  If arthritis of the cervical spine and/or bilateral hips are diagnosed, the examiner should indicate whether manifested within one year of the Veteran's discharge from service in August 1986, i.e., by August 1987.  If so, the examiner should describe the manifestations.

(D)  For each currently diagnosed cervical spine and/or bilateral hip disorder, the examiner should also offer an opinion as to whether it is at least as likely as not that the such are caused OR aggravated (permanently worsened) by his service-connected lumbar spine disability and/or, in the case of the cervical spine disorder, thoracic spine disability.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed cervical spine and bilateral hip disabilities and the continuity of symptomatology of the claimed disorders.  The rationale for any opinion offered should be provided.

7.  After obtaining all outstanding treatment records, the Veteran should then be scheduled for an appropriate VA examination in order to determine the nature and etiology of his headaches.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

(A)  The examiner should identify all current diagnoses pertaining to headaches.

(B)  For each diagnosed headache disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is etiologically related to the Veteran's active military service, to include as a result of the in-service motor vehicle accident and/or as due to the aforementioned in-service complaints of headaches.

(C)  If migraine headaches are diagnosed, the examiner should indicate whether manifested within one year of the Veteran's discharge from service in August 1986, i.e., by August 1987.  If so, the examiner should describe the manifestations.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed headaches and the continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered should be provided.

8.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner is advised that the Board finds that the Veteran was in a motor vehicle accident during service, although, there is no evidence of hospitalization to include immobilization with traction and a halo.  Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should identify all acquired psychiatric disorders.

(B)  Regarding PTSD, the examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  The Board acknowledges that VA has transitioned to use of the DSM-V criteria although regulations governing service connection for PTSD still reference DSM-IV criteria.  Therefore, if the examiner applies the DSM-V criteria and a diagnosis of PTSD is not rendered, then the examiner should reevaluate using the DSM-IV criteria.  If a diagnosis of PTSD is not rendered under either criteria, the examiner should reconcile such with the 2003 VA examination that documents PTSD.  If the Veteran meets the diagnostic criteria for PTSD, the examiner should opine whether such diagnosis is the result of an in-service motor vehicle accident.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should identify all of the acquired psychiatric disorders found to be present (as well as those noted in the treatment records during the pendency of the appeal) and then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service, to include the in-service motor vehicle accident and/or his in-service complaints regarding tension and anxiety in April 1980 and emotional problems in April 1982.

(D)  If a psychosis is diagnosed, the examiner should indicate whether manifested within one year of the Veteran's discharge from service in August 1986, i.e., by August 1987.  If so, the examiner should describe the manifestations.

(E)  The examiner should also indicate whether the Veteran's acquired psychiatric disorder is manifested by a sleep impairment or whether there is a separate and distinct psychiatric sleep-related disorder.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the in-service motor vehicle accident as well as his statements regarding continuity of psychiatric symptomatology since service.  The rationale for any opinion offered should be provided.

9.  After obtaining all outstanding treatment records, the Veteran should then be scheduled for an appropriate VA examination in order to determine the nature and etiology of his sleep apnea.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

(A)  The examiner should confirm the diagnosis of sleep apnea.

(B)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea had its onset in, or is otherwise related to, his military service, to include his complaints of difficulty sleeping in July 1981.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of such disorder as well as his statements regarding continuity of symptomatology since service.  The rationale for any opinion offered should be provided.

10.  After obtaining all outstanding treatment records, the Veteran should then be scheduled for an appropriate VA examination in order to determine the nature and etiology of his skin disorder of the groin.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

(A)  The examiner should identify all skin disorders of the groin that have been present since January 2003.

(B)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that each diagnosed skin disorder of the groin had its onset in, or is otherwise related to, his military service, to include his November 1976 circumcision and the use of iodine, and/or in-service complaints of small abrasion on the dependent part of the scrotum, acute prostatitis, and jock itch/tinea cruris.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of such disorder as well as his statements regarding continuity of symptomatology since service.  The rationale for any opinion offered should be provided.

11.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the May 2010 statement of the case and supplemental statement of the case, to specifically include the March 2015 VA examination report relevant to the left ankle.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


